Case 19-31666   Doc 1-1 Filed 11/06/19 Entered 11/06/19 15:07:58   Desc
                      Signature Pages Page 1 of 5
Case 19-31666   Doc 1-1 Filed 11/06/19 Entered 11/06/19 15:07:58   Desc
                      Signature Pages Page 2 of 5
Case 19-31666   Doc 1-1 Filed 11/06/19 Entered 11/06/19 15:07:58   Desc
                      Signature Pages Page 3 of 5
Case 19-31666   Doc 1-1 Filed 11/06/19 Entered 11/06/19 15:07:58   Desc
                      Signature Pages Page 4 of 5
Case 19-31666   Doc 1-1 Filed 11/06/19 Entered 11/06/19 15:07:58   Desc
                      Signature Pages Page 5 of 5
